Citation Nr: 1222289	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Among other things, service connection for a low back condition was denied therein.  The Veteran appealed this determination.

This matter was recharacterized b the Board as one concerning a lower back disorder in February 2008.  It was remanded at that time and again in September 2010 for additional development.  Adjudication on the merits now may proceed as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks to establish service connection for a back disorder, to include as secondary to bilateral pes planus.  Specifically, the Veteran maintains that his now service connected bilateral pes planus disorder caused or aggravates his current lower back disorder.  See Notice of Disagreement, July 12, 2004.  A review of the medical evidence of record reflects that the Veteran has back pain which has been found by his chiropractor to be related to (caused and/or aggravated by) his service-connected bilateral pes planus.  See Statement/Opinion, M. Pierce, Sr., D.C., March 4, 2008, March 17, 2003, and August 2, 2004.  The private opinions fails to provide a rationale for such opinions.  Also an August 2000 VA treatment report indicates an assessment of pain in . . . back which may be related to his pes planus.  This opinion is speculative.

In accordance with the Board's September 2010 Board remand, the Veteran underwent a VA examination, to include an opinion regarding the nature and etiology of the Veteran's current back complaints.  The Veteran was scheduled for this examination in November 2010.  The examiner diagnosed degenerative joint disease of the lumbar spine based on imaging dated in May 2004.  The examiner stated that degenerative joint disease of the lumbar spine was not caused by or aggravated by or a result of military service and/or the service-connected bilateral pes planus.  The rationale provided was based on review of the available medical records, medical literature and clinical experience.  The examiner stated that to the best of my knowledge there is no available medical literature to support cause effect relationship or aggravation if any between the claimed condition and the veteran's service-connected disability.  The Board finds that the rationale provided was incomplete and as such not adequate.  In this regard, the examiner did not speak to any of the symptoms associated with the Veteran's bilateral pes planus and whether those symptoms would cause or aggravate the Veteran's current degenerative joint disease of the lumbar spine.  Also, the examiner did not identify any particular medical literature which support the conclusions she reached.  Additionally, she did not report the medical principles which were applicable to support her conclusion that the veteran's pes planus did not cause or aggravate the veteran's degenerative joint disease of the lumbar spine. In light of the foregoing, another VA examination to include opinions regarding the nature and etiology of the Veteran's degenerative joint disease is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination in connection with his service connection claim for a lower back disorder, to include as secondary to bilateral pes planus.  The claims folder should be made available to, and reviewed by, the examiner.  The examiner should record the full history of the Veteran's disorder. 

The examiner should address the following:

a)  Identify all diagnosed disabilities of the back.

b)  State whether it is at least as likely as not (i.e. at least a 50 percent probability) that any diagnosed back disability is due to service, including any incident of service.

c)  If no diagnosed back disability is due to service, state whether it is at least as likely as not (i.e. at least a 50 percent probability) that a diagnosed back disability was caused by the service-connected bilateral pes planus.  In addressing this question, please identify all impairment/symptoms caused by the Veteran's service-connected bilateral pes planus.  Thereafter, state whether such associated impairment/symptom caused the Veteran's current back disability, diagnosed as degenerative joint disease.

d)  If no diagnosed back disability is caused by the service-connected bilateral pes planus, state whether it is at least as likely as not (i.e. at least a 50 percent probability) that a diagnosed back disability was aggravated by the service-connected bilateral pes planus.  In other words did it cause a permanent increase in disability?  In addressing this question, please identify all impairment/symptoms caused by the Veteran's service-connected bilateral pes planus.  Thereafter, state whether such associated impairment/symptom aggravates (i.e. permanently increases the severity) of the Veteran's current back disability, diagnosed as degenerative joint disease.

In providing the requested opinion, the examiner should specifically consider and address (i) the March 4, 2008, August 2, 2004, and March 17, 2003 Statements/Opinions from private chiropractor, M. Pierce, Sr., D.O.  The examiner should also address the impact of the October 25, 2000 back injury which was caused by a recreational vehicle.  See July 8, 2003 letter from Mark A Pierce, Sr., D.C. C.C.S.P.  

The requested opinions and rationale should be clearly stated.  If any studies are necessary, they should be performed and all findings reported in detail.  If medical research was conducted in an effort to give the requested opinions the research and its findings should be identified.  The supportive medical principles should be related in giving the requested opinions.

2.  The AMC/RO will then review the Veteran's claims file and ensure that the foregoing development action have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The AMC/RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC should take into consideration all evidence received since the last SSOC.  Thereafter, an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


